676 So.2d 48 (1996)
Joseph McNEIL, Appellant,
v.
STATE of Florida, Appellee.
No. 95-4459.
District Court of Appeal of Florida, First District.
June 27, 1996.
Appellant pro se.
*49 No appearance for Appellee.
PER CURIAM.
Appellant seeks review of an order denying his motion, filed pursuant to Florida Rule of Criminal Procedure 3.850, seeking post-conviction relief. The motion contained in the record has no signature page, and is not under oath. An inquiry to the clerk of the circuit court produced a response that the original motion includes no signature page or oath. Accordingly, we must conclude that the motion is legally insufficient. See, e.g., Sugar v. State, 655 So.2d 1271 (Fla. 1st DCA 1995) (rule 3.850 motion that is not properly verified under oath is legally insufficient). Therefore, we affirm. However, we do so without prejudice to appellant's right to file a timely motion, which complies with the requirements of rule 3.850(c), in the trial court.
AFFIRMED.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.